DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on May 10, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Status of Claims
3.	Claims 1-16 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-16 are rejected for the following: Claims must stand alone to define the invention and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608.  Claims that require one to read the specification to determine the metes and bounds of the invention are repugnant to modern practice in the Office and are properly rejected under 35 USC 112, 2nd paragraph, as failing to particularly point out and distinctly claim the invention.  Id. At 1609.  The instant claims are drawn to specific forms and crystalline modifications or Forms of 1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoylbenzofuran-5-yl)piperazine.
	The state of the art is that active pharmaceutical ingredients (APIs) are frequently delivered to the patient in the solid-state as part of an approved drug dosage form (e.g., tablets, capsultes, etc.)  Solids provide a convenient, compact and generally stable format to store an API or a drug product.  Understanding and controlling the solid-state chemistry of APIs, both as pure drug substances and in formulated products, is therefore an important aspect of the drug development process.
	APIs can exist in a variety of distinct solid forms, including solvates, esters, polymorphs, metabolites, hydrates, salts, co-crystals, and amorphous solids.  Each form displays a unique physiochemical property that can profoundly influence the bioavailability, manufacturability, purification, stability and other performance characteristics of the drug.  Hence, it is critical to understand the relationship between the particular solid form of a compound and its functional properties.
The phenomenon of polymorphism, i.e. the crystallization of organic compounds, is of crucial importance to the pharmaceutical industry.  Two polymorphs of the same drug molecule may have different physical properties: e.g. solubility, bioavailability, melting points, density, hardness, or color; and may have dramatically different properties that affect the scale-up process.  Due to the differences between polymorphs, the drug regulatory authorities (e.g. the FDA) are increasingly demanding more information about potential drug products before granting approval.  The conditions under which polymorphs interconvert is also of crucial importance, particularly when drugs may encounter exposure to changes in temperature, pressure, and relative humidity during processes such as drying, granulation, milling, compression, and storage.   Therefore, for these reasons, the state of the prior art is one of unpredictability unless the characteristics of the crystalline form are known. 
Therefore to overcome this rejection, the x-ray diffraction patterns, peaks, or other definitive features or characteristics (found in specification) of the specific crystalline modifications must be incorporated into the claim to overcome the indefiniteness issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim 1 is rejected under 35 USC 102(b) as anticipated by US 5,532,241, which discloses amorphous 1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoyl-benzofuran-5-yl)-piperazine hydrochloride at col. 11:  

    PNG
    media_image1.png
    104
    282
    media_image1.png
    Greyscale

Applicant’s Specification at p. 2, lines 15-20 discusses the ‘241 Patent and states, 
“1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoyl-benzofuran-5-yl)-piperazine hydrochloride having a melting point of 269-272 ˚C was a mixture of amorphous 1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoyl-benzofuran-5-yl)-piperazine hydrochloride, crystallized 1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoyl-benzofuran-5-yl)-piperazine hydrochloride and the free base 1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoyl-benzofuran-5-yl)-piperazine hydrochloride.”

Accordingly, the ‘241 Patent discloses amorphous 1-[4-(5-cyanoindol-3-yl)butyl]-4-(2-carbamoyl-benzofuran-5-yl)-piperazine hydrochloride.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,981,894. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 7,981,894 are fully encompassed by and clearly anticipate instant claims 1-16.

7.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7, 381,726. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 7, 381,726 are fully encompassed by and clearly anticipate instant claims 1-16.

8.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,834,020. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 7,834,020 are fully encompassed by and clearly anticipate instant claims 1-16.

9.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,318,744. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 8,318,744 are fully encompassed by and clearly anticipate instant claims 1-16.

10.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,927,552. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 8,927,552 are fully encompassed by and clearly anticipate instant claims 1-16.

11.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,921,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 8,921,375 are fully encompassed by and clearly anticipate instant claims 1-16.

12.	Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,624,204. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of U.S. Patent No. 9,624,204 are fully encompassed by and clearly anticipate instant claims 1-16.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626